         Case 2:21-cv-00686-KJN Document 4 Filed 04/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAVIER MIRANDA,                                     No. 2:21-cv-0686 KJN P
12                        Plaintiff,
13             v.                                         ORDER
14    R. FALCON, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, filed a civil rights action pursuant to 42

18   U.S.C. § 1983. Plaintiff filed an application to proceed in forma pauperis pursuant to 28 U.S.C.

19   § 1915.

20           The federal venue statute provides that a civil action “may be brought in (1) a judicial

21   district in which any defendant resides, if all defendants are residents of the State in which the

22   district is located, (2) a judicial district in which a substantial part of the events or omissions

23   giving rise to the claim occurred, or a substantial part of property that is the subject of the action

24   is situated, or (3) if there is no district in which an action may otherwise be brought as provided in

25   this action, any judicial district in which any defendant is subject to the court’s personal

26   jurisdiction with respect to such action.” 28 U.S.C. § 1391(b).

27           In this case, the defendants are located and the claim arose in San Diego County, which is

28   in the Southern District of California. Therefore, plaintiff’s claim should have been filed in the
                                                          1
          Case 2:21-cv-00686-KJN Document 4 Filed 04/21/21 Page 2 of 2


 1   United States District Court for the Southern District of California. In the interest of justice, a

 2   federal court may transfer a complaint filed in the wrong district to the correct district. See 28

 3   U.S.C. § 1406(a); Starnes v. McGuire, 512 F.2d 918, 932 (D.C. Cir. 1974).

 4             Accordingly, IT IS HEREBY ORDERED that this matter is transferred to the United

 5   States District Court for the Southern District of California.

 6   Dated: April 20, 2021

 7

 8

 9
     /mira0686.21a
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
